Citation Nr: 0610607	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  04-23 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to a higher initial rating for  residual scars, 
laceration to right pre-tibial region, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1968 to 
August 1971.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision in which 
the RO granted service connection and assigned an initial 10 
percent disability rating for  residual scars, laceration to 
right pre-tibial region, effective December 4, 2003.  The 
veteran filed a notice of disagreement (NOD) in May 2004, and 
the RO issued a statement of the case (SOC) in June 2004.  
The appellant filed a substantive appeal (via VA Form 9, 
Appeal to Board of Veterans' Appeals) in June 2004.

As the veteran has perfected an appeal as to the initial 
rating assigned following the grant of service connection,  
the Board has characterized the matter on appeal in 
accordance with the decision in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing appeals from original 
awards from claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of service connection.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The residual scars in question are described as a 1 x 0.5 
centimeter (cm.) punctate wound on the anterior distal aspect 
of the right leg just over the tibia and 0.5 x 0.5 cm. 
depressed scar proximal to that; both are described as 
nontender when palpated, with some swelling and prominent 
subcutaneous veins surrounding the scars.

3.  Since the December 4, 2003, effective date of the grant 
of service connection, the record does not include medical 
findings indicating that the veteran's residual scars, 
laceration to right pre-tibial region, meet the criteria for 
an initial rating in excess of 10 percent under any 
potentially applicable diagnostic criteria, or that such 
scars are so exceptional or unusual to render inaccurate the 
application of the regular schedular requirements.


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for 
residual scars, laceration to right pre-tibial region, are 
not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & West 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.3, 4.7, 4.104, Diagnostic Code 7120, 4.118, Diagnostic 
Codes 7801-7805, (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & West 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim for entitlement 
to a higher initial rating for a residual scar and laceration 
to right pre-tibial region, currently rated as 10 percent 
disabling, has been accomplished.

Through the December 2003 notice letter, the April 2004 
rating decision, the May 2004 notice letter, and a June 2004 
SOC, the RO notified the veteran and his representative of 
the legal criteria governing the claim, the evidence that had 
been considered in connection with the appeal, and the bases 
for the denial of the claim.  After each, they were afforded 
the opportunity to respond.  Also, in the December 2003 and 
May 2004 notice letters the RO specifically directed the 
veteran to provide any other evidence or information that he 
thought would support his claim  Hence, the Board finds that 
the veteran has received sufficient notice of the information 
and evidence needed to support his claim and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the December 2003 and May 2004 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
Furthermore, the veteran was requested to provide the RO with 
any evidence or information in his possession pertaining to 
his claim.  

Also, as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
RO explicitly advised the veteran in the May 2004 notice 
letter to provide any evidence in his possession that 
pertains to his claim.  In addition, the claims file reflects 
that the veteran has submitted in support of his claim 
pertinent medical records that he had in his possession.  
Given that, and the RO's instructions to him, the Board finds 
that the veteran has, essentially, been put on notice to 
furnish evidence in his possession.   Accordingly, on these 
facts, the RO's omission is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20. 1102 (2005).]

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran 
before and after the April 2004 rating action on appeal.  
However, the Board finds that any lack of full, pre-
adjudication notice in this appeal does not, in any way, 
prejudice the veteran.  

As indicated above, the RO's notice letters-particularly, he 
December 2003 notice letter-advised the veteran of VA's 
responsibilities to notify and assist him in his claim.  
Further, the June 2004 SOC notified the veteran what was 
needed to substantiate his claim and also identified the 
evidence that had been considered with respect to the claim.  
Furthermore, in After the notice letters and SOC, the veteran 
was afforded an opportunity to respond.  The veteran has not 
identified any additional medical treatment providers-in 
addition to those noted below-from whom he wanted the RO to 
obtain records.  


Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp., 159 F.3d at 549; Cf. 38 C.F.R. § 20.1102 (2005).

More recently,  in Dingess/Hartman v. Nicholson, Nos. 01-1917 
& 02-1506 (U.S. Vet. App. March 3, 2006), the Court indicated 
that in rating cases, a claimant must be informed of the 
rating formula for all possible schedular ratings for the 
applicable rating code.  This was accomplished in the June 
2004 SOC, which sufficient under Dingess/Hartman.  The Court 
also stated that VA notice must include information regarding 
the effective date that may be assigned.  While, in this 
case, there is no RO document that includes any notice to the 
veteran as to effective date, here, there is not even a 
suggestion-from either the veteran or his representative-
that the effective date of the grant of service connection is 
being challenged.  Rather, the appeal is limited to the 
question of a higher initial rating.  Moreover, the RO 
granted a noncompensable rating effective the date of the 
grant of service connection, and the Board's decision herein 
considers the severity of the disability at all points since 
that date determine whether "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found), pursuant to Fenderson, is appropriate.  
Accordingly, on these facts, the RO's omission is harmless.  
Id.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal. 

II.  Factual Background

Service medical records reflect that, in May 1970, the 
veteran sustained a shrapnel wound of the right leg.  The May 
1970 treatment record includes a notation as to a  purulent, 
1-cm. laceration with a small amount of surrounding erythema 
and warmth with no edema, no lymphangitis, and no history of 
fracture.

Post service medical records show similar findings.  
According to the April 2004 VA dermatologic examination 
report, the veteran reported that he experienced pain after 
walking long distances, described as a six out of ten.  The 
physical examination revealed a 1 x.05 cm. punctate wound on 
the anterior distal aspect of right leg just over the tibia 
and 0.5 x 0.5 cm. depressed scar proximal to that.  Some 
swelling and prominent subcutaneous veins were described 
surrounding the scars.  

On VA examination in May 2004, the veteran reported that he 
experienced a dull "toothache" pain and swelling of the 
right lower leg most of the time and that the scarred areas 
are tender to the touch.  He rated the pain as five or six at 
present on a zero to ten scale.  On physical examination, the 
patient reported no problems with varicose veins.  Patient 
did not want any prescription medication for his pain, 
stating that he was used to the pain.

III.  Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see, e.g., 38 C.F.R. § 4.2 (2005), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, where, as here, the question for consideration is 
the propriety of the initial rating assigned, evaluation of 
the medical evidence since the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of separate ratings for distinct periods of 
time, based on the facts found) is required.  See Fenderson, 
12 Vet. App. at 126.

Initially, the Board notes that the RO has rated the 
veteran's residual scars,  laceration to right pre-tibial 
region, under Diagnostic Codes 7120-7801, which reflects 
consideration of the criteria of for rating residual scars  
(Diagnostic Code 7801), as well as varicose veins, 
(Diagnostic Code 7120).  See 38 C.F.R. § 4.20 (2005).  

Under Diagnostic Code 7801, scars other than on the head, 
face, or neck, that are deep or that cause limited motion, 
and cover an area of at least 6 square inches (39 sq. cm.) 
warrant a 10 percent rating.  Areas exceeding 12 square 
inches (77 sq. cm.) warrant a 20 percent rating.  Areas 
exceeding 72 square inches (465 sq. cm.) warrant a 30 percent 
rating and areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating.  
Considering the pertinent evidence of record-specifically, 
the reports of examination in May 1970, April 2004, and May 
2004--the measurements of the veteran's scars do not warrant 
assignment of even a minimum compensable rating of 10 percent 
under Diagnostic Code 7801, much less the criteria for the 
next higher, 20 percent rating under that diagnostic code.  
As noted above, this evidence revealed right pre-tibial scar 
measurements of 1 x .05 cm. punctate wound on anterior distal 
aspect of right leg just over the tibia and 0.5 x 0.5 cm. 
depressed scar proximal to that.  Both measurements are 
significantly less is required for any higher rating under 
Diagnostic Code 7801.

As the RO noted, the Board also finds that there is no basis 
for assignment for more than the current 10 percent rating 
under any other potentially applicable diagnostic code for 
evaluating scars.  While, conceivably, the scars could be 
rated on the basis of any demonstrated instability, 
painfulness, or resulting limitation of function, Diagnostic 
Code 7803, 7804 and 7805, respectively, each provide for 
assignment of no more than a 10 percent rating.  Likewise, 
Diagnostic Code 7802, pursuant to which scars, other than the 
head, face, or neck that are superficial or that such a scar 
results in any limitation of function (Diagnostic Code 7805).  
See June 2004 SOC.  

Considering the medical findings that the veteran's scars 
were by surrounded by prominent subcutaneous veins, the RO 
also considered, by analogy,  Diagnostic Code 7120 for 
evaluating varicose veins.  Under this diagnostic code, a 20 
percent rating is warranted for varicose veins manifested by 
persistent edema, incompletely relieved by elevation of the 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent rating requires persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent rating warrants persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  A 100 percent rating requires massive 
board-like edema with constant pain at rest.

Considering the pertinent medical evidence, the Board finds 
that even the minimum  compensable  rating also is not 
assignable under this diagnostic code, 
While the Board notes that there is some evidence of some 
swelling and prominent subcutaneous veins surrounding the 
scars, there were no findings of persistent edema 
incompletely relieved by elevation of extremity, with or 
without stasis pigmentation or eczema.  However, as  
indicated above, the minimum compensable rating-20 percent-- 
requires persistent edema and stasis pigmentation or eczema, 
with or without intermittent ulceration, which is not shown.  

The above determinations are based on consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
since the effective date of the grant of service connection, 
the service-connected pre-tibial scars have reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher rating  on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (cited to in the June 
2004 SOC).  In this regard, the Board notes that the 
disability has not objectively been shown to markedly 
interfere with his activities of daily living (i.e., beyond 
that contemplated in the assigned rating).  On examination in 
April 2004, the veteran reported that he learned to live with 
a small amount of pain and continues to go on about his 
activities of daily living.  On examination in May 2004, the 
veteran reported no problems with varicose veins or 
claudication.  The disability also has not been shown to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board finds that, the 
criteria for more than a 10 percent rating have not been met 
any point since the December 4, 2003, effective date of the 
grant of service connection.  As such, , there is no basis 
for staged rating, pursuant to Fenderson, and the claim for 
an initial rating in excess of 10 percent for pre-tibial 
residual scars, laceration of the right lower extremity must 
be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable.  
See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

ORDER

An initial rating in excess of 10 percent for residual scars, 
laceration to the right pre-tibial region, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


